12-1393
         Guo v. Holder
                                                                                          BIA
                                                                                A095 450 488
                          UNITED STATES COURT OF APPEALS
                              FOR THE SECOND CIRCUIT

                                    SUMMARY ORDER
     RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
     FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
     APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
     IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR
     AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING A SUMMARY
     ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

 1            At a stated term of the United States Court of Appeals
 2       for the Second Circuit, held at the Thurgood Marshall United
 3       States Courthouse, 40 Foley Square, in the City of New York,
 4       on the 11th day of June, two thousand thirteen.
 5
 6       PRESENT:
 7                GUIDO CALABRESI,
 8                DEBRA ANN LIVINGSTON,
 9                RAYMOND J. LOHIER, JR.,
10                     Circuit Judges.
11       _________________________________________
12
13       HONGMIN GUO,
14                Petitioner,
15
16                       v.                                        12-1393
17                                                                 NAC
18       ERIC H. HOLDER, JR., UNITED STATES
19       ATTORNEY GENERAL,
20                Respondent.
21       _________________________________________
22
23       FOR PETITIONER:                Zhong Yue Zhang, New York, NY.
24
25       FOR RESPONDENT:                Stuart F. Delery, Acting Assistant
26                                      Attorney General; William C.
27                                      Peachey, Assistant Director; Andrew
28                                      B. Insenga, Trial Attorney; Elliott
29                                      Daniels, Law Clerk, Office of
30                                      Immigration Litigation, United
31                                      States Department of Justice,
32                                      Washington, D.C.
 1       UPON DUE CONSIDERATION of this petition for review of a

 2   Board of Immigration Appeals (“BIA”) decision, it is hereby

 3   ORDERED, ADJUDGED, AND DECREED that the petition for review

 4   is DENIED.

 5       Petitioner Hongmin Guo, a native and citizen of The

 6   People’s Republic of China, seeks review of the March 26,

 7   2012, decision of the BIA denying his motion to reopen.     In

 8   re Hongmin Guo, No. A095 450 488 (B.I.A. Mar. 26, 2012).     We

 9   assume the parties’ familiarity with the underlying facts

10   and procedural history of the case.

11       The BIA’s denial of Guo’s motion to reopen as untimely

12   was not an abuse of discretion.   See Kaur v. BIA, 413 F.3d

13   232, 233 (2d Cir. 2005) (per curiam).   An alien may file one

14   motion to reopen, generally no later than 90 days after the

15   date on which the final administrative decision was rendered

16   in the proceedings sought to be reopened.   8 U.S.C.

17   § 1229a(c)(7)(A), (C)(i); 8 C.F.R. § 1003.2(c)(2).     There is

18   no dispute that Guo’s 2011 motion was untimely, as the final

19   administrative order was issued in 2007.    See 8 U.S.C.

20   § 1229a(c)(7)(C)(i); 8 C.F.R. § 1003.2(c)(2).    Although the

21   time limitation does not apply to a motion to reopen if it

22   is “based on changed circumstances arising in the country of


                                  2
 1   nationality or in the country to which deportation has been

 2   ordered, if such evidence is material and was not available

 3   and could not have been discovered or presented at the

 4   previous hearing.”   8 C.F.R. § 1003.2(c)(3)(ii); see also

 5   8 U.S.C. § 1229a(c)(7)(C)(ii), as the BIA concluded, Guo

 6   failed to establish changed circumstances for pro-democracy

 7   activists arising in China.

 8       Guo argues that he demonstrated an increased risk of

 9   persecution based on his publication of anti-communist

10   articles online and participation in the Chinese Democracy

11   Party (“CDP”) in the United States.       As support, he

12   submitted a letter from his mother stating that Chinese

13   authorities harassed her and threatened his arrest if he

14   returned to China due to his CDP activities abroad.        The

15   BIA’s determination that the evidence failed to demonstrate

16   changed conditions arising in China is supported by

17   substantial evidence.   See Jian Hui Shao v. Mukasey, 546

18   F.3d 138, 169 (2d Cir. 2008).       As the BIA reasonably found,

19   Guo’s recent pro-democracy activities constituted changed

20   personal circumstances, not changed conditions arising in

21   China as required to excuse the time limitation imposed on

22   motions to reopen.   See Wei Guang Wang v. BIA, 437 F.3d 270,


                                     3
 1   273-74 (2d Cir. 2006).   While a U.S. State Department report

 2   states that the “CDP remained banned” and that the Chinese

 3   government “continued to monitor, detain, and imprison” its

 4   members in 2010, without any indication as to when those

 5   practices began, other State Department reports Guo

 6   submitted indicate that CDP members had been arrested and

 7   detained since 1989, with a “wave of detentions” occurring

 8   in 2003, prior to Guo’s 2005 merits hearing.      Similarly, the

 9   background evidence shows that activists returning to China

10   from abroad were detained before and after 2005.

11       Furthermore, the BIA did not err in affording minimal

12   weight to the letter from Guo’s mother because it was not

13   notarized and was authored by an interested party not

14   subject to cross-examination.       See Xiao Ji Chen v. U.S.

15   Dep’t of Justice, 471 F.3d 315, 342 (2d Cir. 2006).       As to

16   Guo’s online publications, the BIA reasonably found them

17   insufficient to demonstrate that the Chinese government

18   would become aware of his CDP activities because although

19   the 2010 State Department Human Rights Report on China

20   states that the Chinese government blocked subversive

21   foreign websites, it did not indicate that the government

22   tracked individual foreign journalists.       See Hongsheng Leng


                                     4
 1   v. Mukasey, 528 F.3d 135, 143 (2d Cir. 2008).    Substantial

 2   evidence therefore supports the BIA’s finding that Guo did

 3   not establish changed conditions for Christians in China.

 4   See Jian Hui Shao, 546 F.3d at 169.

 5       Because the evidence Guo submitted was insufficient to

 6   establish a change in country conditions, the BIA did not

 7   abuse its discretion in concluding that he failed to meet an

 8   exception to the filing deadline, and consequently in

 9   denying his motion to reopen as untimely.    See 8 U.S.C.

10   § 1229a(c)(7)(C)(i), (ii); 8 C.F.R. § 1003.2(c)(2), (3).

11       For the foregoing reasons, the petition for review is

12   DENIED.   As we have completed our review, any stay of

13   removal that the Court previously granted in this petition

14   is VACATED, and any pending motion for a stay of removal in

15   this petition is DISMISSED as moot.    Any pending request for

16   oral argument in this petition is DENIED in accordance with

17   Federal Rule of Appellate Procedure 34(a)(2), and Second

18   Circuit Local Rule 34.1(b).

19                                 FOR THE COURT:
20                                 Catherine O’Hagan Wolfe, Clerk




                                    5